Citation Nr: 1108079	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  An October 1996 rating decision denied entitlement to service connection for bilateral hearing loss on the basis that the claim was not well grounded, finding no evidence that a hearing loss began in or was caused by service.  In the absence of a perfected appeal, that decision is final.  

2.  The evidence submitted since the October 1996 decision, by itself or when considered in connection with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is linked to service or events therein.

4.  The preponderance of the evidence is against a finding that the Veteran's tinnitus is linked to service or events therein.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  A bilateral hearing loss was not incurred or aggravated by active service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2010).

3.  Tinnitus was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in March 2008 of the information and evidence needed to substantiate and complete his claim.  In that letter he was specifically informed how disability ratings and effective dates are assigned, what was needed to reopen the claim, and what was needed to establish the underlying claim for service connection.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, private medical records, and VA records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Laws and Regulations

	i.  Petition to Reopen

Entitlement to service connection for bilateral hearing loss was denied in an October 1996 rating decision.  As that decision was not appealed it is final.  38 U.S.C.A. § 7105 (West 2002).

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Id.

The RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a hearing loss.  A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for a right foot disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The claim of entitlement to service connection for bilateral hearing loss was previously denied because the evidence failed to show that hearing loss began in or was caused by the Veteran's active service.  

Evidence considered at the time of the previous denial included service treatment records and a 1996 VA audio examination.  

Since the October 1996 decision, the Veteran has submitted a March 1998 VA audiology report, a September 1998 report from the Speech and Hearing Center of York and Chester Counties, Inc., four lay statements attesting to the Veteran's history of hearing loss, and VA treatment records from September 1996 to January 2002.  The lay statements from the Veteran's friends, fellow service members, and family report witnessing the Veteran's hearing loss since the 1960s.  

Assuming the lay statements submitted in support of the Veteran's claim to be credible, the Board finds that they raise a reasonable possibility of substantiating the claim.  The evidence provided is new and material.  Hence, the claim of entitlement to service connection for bilateral hearing loss is reopened.  This issue will be addressed below.

	ii.  Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran contends that he has a bilateral hearing loss and tinnitus due to in-service noise exposure as a welding instructor.  The Veteran reports that while serving as a welding instructor he was never issued hearing protection, and that the machines he used produced deafening sounds.  The Veteran believes that his current bilateral hearing loss and tinnitus were caused by this in-service noise exposure.  

Service personnel records confirm that the appellant served as a welder while on active duty.  

Service treatment records are silent for any complaints, findings, or diagnosis of hearing loss or tinnitus.  The Veteran's entrance and separation examinations noted normal hearing for VA rating purposes under 38 C.F.R. § 3.385.  

In April 1994, the appellant was seen for treatment of a cervical disorder.  Significantly, when asked to provide his medical history the Veteran did discuss other disorders, but he did not report or suggest any disability due to hearing loss or tinnitus.  Physical examination revealed normal ears.  

Post service, the first medical evidence of bilateral hearing loss is the September 1996 VA audiological examination.  At this examination, the Veteran reported that his hearing loss was first noticed approximately one year to one year and a half after separation from active service.  The Veteran also reported a history of significant in-service and post service noise exposure as a welder.  Upon examination, the Veteran's right ear hearing acuity was within normal limits through 1000 Hertz, sloping to a moderate sensorineural hearing loss at 1500 to 2000 Hertz, and a moderately severe hearing loss from 3000 through 8000 Hertz.  Left ear hearing acuity was within normal limits through 1000 Hertz, sloping to a moderately severe loss from 2000 through 8000 Hertz, with an exception of moderate loss at 6000 Hertz.  Word recognition scores were 92 percent for the right ear and 88 percent for the left ear.  No opinion was given on the etiology of the hearing loss.  The examination indicates that the Veteran was not claiming service connection for tinnitus.  

The next record is a 1998 VA audiology consult which noted that the Veteran had bilateral symmetrical sensorineural hearing loss in high frequency consistent with noise induced hearing loss.  There was no opinion given on the etiology of the hearing loss.  Tinnitus was not mentioned.

September 1998 private audiological records from the Speech and Hearing Center of York and Chester Counties, Inc. are included in the record; however, as they were not interpreted prior to submission, they cannot be used in evaluating the Veteran's hearing loss.  These documents do not, however, offer an opinion linking a hearing loss or tinnitus to service.

The Veteran was afforded a VA audiological examination in April 2009.  The Veteran reported that he could not hear well when people are not facing him, and that his ears ring.  He further stated that he has trouble understanding speech clearly at times.  The Veteran stated that he had constant bilateral tinnitus since service.  His occupational history was notable for exposure to weapons noise, air chippers, and carbon cutters while on active duty.  Postservice noise exposure included work in a welding shop for 31 years.  Following examination the Veteran was diagnosed with severe high frequency sensorineural hearing loss bilaterally.  The examiner opined that it was less likely than not that the noise of active duty caused the Veteran's hearing loss and tinnitus.  The examiner noted that the service treatment records showed no report or complaint of hearing loss or tinnitus during active service, and that the appellant's hearing was within normal limits at the time of the June 1961 discharge physical.  The examiner further opined that hearing loss due to noise occurs at the time of exposure and not subsequently it was less likely than not due to service.  

The Veteran submitted June 2009 private audiological evaluations that are not interpreted and therefore unable to use in an evaluation of his hearing loss and tinnitus disability claims.  These documents do not, however, offer an opinion linking a hearing loss or tinnitus to service.

The Veteran submitted lay statements from his daughter in March 2008, and from three friends in April 2008.  Each statement attests to the difficulties that the Veteran has experienced with his hearing, since his discharge from active service and for the years since.  Some statements address, from their lay perspectives, the nature of the appellant's hearing at enlistment or before he began serving on active duty.

Analysis

After a consideration of all of the evidence of records, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  The Veteran's separation examination does not indicate a loss of hearing at a pertinent threshold level.  38 C.F.R. § 3.385.  Additionally, there is no record of complaints of tinnitus until the Veteran's February 2008 claim.  

VA medical records indicate that the Veteran contends that his hearing loss and tinnitus are related to active service.  However, there is no competent evidence showing that the etiology of his hearing loss or tinnitus is related to his active duty.  In fact, the only medical opinion discussing the etiology of these disorders states that it is less likely than not that the Veteran's current hearing loss and tinnitus are related to his military service.  

Clearly the Veteran believes his hearing loss and tinnitus are related to his military service but his statements and the lay statements supporting his claims are less probative than objective medical evidence and opinions from medical professionals.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Indeed, the credibility of the appellant's currently reported history is suspect given that private records from 1994 reveal absolutely no complaint or finding relating to a history of either hearing loss or tinnitus despite the fact that he was asked to provide his medical history.  Cf.  Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded.)  Thus, as the preponderance of the evidence is against finding that the Veteran's hearing loss and tinnitus are related to active service, the claims must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence having been received the claim for service connection for bilateral hearing loss is reopened.  

Entitlement to service connection for bilateral hearing loss and tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


